PER CURIAM.
Arthur Scott appeals his judgment of conviction and sentence for possession of cocaine and possession of drug paraphernalia. We affirm. See Wright v. State, 2005 WL 1026669, 30 Fla. L. Weekly D1495 (Fla. 4th DCA June 24, 2005) (holding that the amendment to section 839.101, Florida Statutes (2003), which removed guilty knowledge as an element of possession of a controlled substance and added lack of knowledge of the illicit nature of a controlled substance as an affirmative defense, is not facially unconstitutional on substantive due process grounds, thus, the trial court’s failure to sua sponte instruct jury on guilty knowledge did not constitute fundamental error).

Affirmed.

FARMER, C.J., STONE and TAYLOR, JJ., concur.